             Case 5:20-cr-00317-SLP Document 79 Filed 05/24/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA                       )
                                               )
Plaintiff,                                     )
                                               )
v.                                             )     Case No. CR-20-317-SLP
                                               )
JORGE LUIS VILLARREAL,                         )
                                               )
Defendant.                                     )

                                            ORDER
                               (RE: Docket Entry No. 78)

       The Defendant, Jorge Luis Villarreal, has filed a motion requesting a temporary

modification of Condition 7(f) of the Order Setting Conditions of Release to enable him

to travel to Mexico for a family event. This Court previously granted similar travel

requests for medical reasons, without objection from his Pretrial Services officer and

counsel for the Government. As before, counsel for the Government and the Pretrial

Services officer do not oppose this request.

       Finding the request reasonable and the risks mitigable, the Court hereby GRANTS

the motion. Accordingly, Condition 7(f) of the Order Setting Conditions of Release is

modified to allow the Defendant to travel to Mexico June 4-6, 2021, and only within

these dates, for the limited purpose stated.   The defendant is directed to notify his

counsel upon his return, without delay.
  Case 5:20-cr-00317-SLP Document 79 Filed 05/24/21 Page 2 of 2




IT IS SO ORDERED this 24th day of May, 2021.
